Exhibit 10.37

 

 

 

AMENDED AND RESTATED PURCHASE MONEY LOAN GUARANTEE AND

COLLATERAL AGREEMENT

dated as of

April 30, 2009,

among

SIRIUS XM RADIO INC.,

ITS SUBSIDIARIES IDENTIFIED HEREIN

and

LIBERTY MEDIA CORPORATION,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

   1

SECTION 1.01. Credit Agreement

   1

SECTION 1.02. Other Defined Terms

   2

ARTICLE II Guarantee

   3

SECTION 2.01. Guarantee

   3

SECTION 2.02. Guarantee of Payment

   4

SECTION 2.03. No Limitations

   5

SECTION 2.04. Reinstatement

   6

SECTION 2.05. Agreement to Pay; Subrogation

   6

SECTION 2.06. Information

   6

ARTICLE III Security Interests in Personal Property

   6

SECTION 3.01. Security Interest

   6

SECTION 3.02. Representations and Warranties

   7

SECTION 3.03. Covenants

   8

ARTICLE IV Remedies

   11

SECTION 4.01. Remedies Upon Default

   11

SECTION 4.02. Application of Proceeds

   12

SECTION 4.03. Grant of License to Use Intellectual Property

   13

ARTICLE V Indemnity, Subrogation and Subordination

   13

SECTION 5.01. Indemnity and Subrogation

   13

SECTION 5.02. Contribution and Subrogation

   14

SECTION 5.03. Subordination

   14

ARTICLE VI Miscellaneous

   14

SECTION 6.01. Notices

   14

SECTION 6.02. Waivers; Amendment

   15

SECTION 6.03. Collateral Agent’s Fees and Expenses; Indemnification

   15

SECTION 6.04. Successors and Assigns

   16

SECTION 6.05. Survival of Agreement

   16

SECTION 6.06. Counterparts; Effectiveness; Several Agreement

   16

SECTION 6.07. Severability

   17

SECTION 6.08. Right of Set-Off

   17

SECTION 6.09. Governing Law; Jurisdiction; Consent to Service of Process

   17

SECTION 6.10. WAIVER OF JURY TRIAL

   18



--------------------------------------------------------------------------------

SECTION 6.11. Headings

   18

SECTION 6.12. Security Interest Absolute

   18

SECTION 6.13. Termination or Release

   19

SECTION 6.14. Additional Subsidiaries

   19

SECTION 6.15. Collateral Agent Appointed Attorney-in-Fact

   19

SECTION 6.16. Specific Performance

   20

SECTION 6.17. Amendment and Restatement of Existing Agreement

   20



--------------------------------------------------------------------------------

Schedules

 

Schedule I    Subsidiary Guarantors Schedule II    Article 9 Collateral

Exhibits

 

Exhibit I    Form of Supplement



--------------------------------------------------------------------------------

AMENDED AND RESTATED PURCHASE MONEY LOAN GUARANTEE AND COLLATERAL AGREEMENT
dated as of April 30, 2009 (this “Agreement”) among SIRIUS XM RADIO INC., a
Delaware corporation (the “Borrower”), the subsidiaries of the Borrower from
time to time party hereto and LIBERTY MEDIA CORPORATION (“Liberty”), as
Collateral Agent.

PREAMBLE

WHEREAS, pursuant to that certain Term Credit Agreement dated as of February 17,
2009 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders from time to time party
thereto and Liberty, as Administrative Agent and Collateral Agent, the Lenders
have agreed to extend credit to the Borrower, subject to the terms and
conditions set forth in the Credit Agreement;

WHEREAS, the parties hereto entered into that certain Purchase Money Loan
Guarantee and Collateral Agreement dated as of February 17, 2009 (the “Existing
Agreement”);

WHEREAS, the Borrower desires to draw the initial Purchase Money Loan pursuant
to Section 2.01 of the Credit Agreement;

WHEREAS, the Borrower intends that the Purchase Money Loans be secured by the
collateral set forth on Schedule II hereto;

WHEREAS, it is a condition precedent to the obligation of the Purchase Money
Lenders to make Purchase Money Loans that the Borrower shall have delivered such
documents and instruments as may be reasonably requested by the Collateral Agent
to be delivered to create and perfect the Liens on the Collateral securing such
Purchase Money Loans; and

WHEREAS, the Subsidiary Guarantors are Affiliates of the Borrower, will derive
substantial benefits from the extension of Purchase Money Loans to the Borrower
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Purchase Money Lenders to extend such Purchase
Money Loans;

NOW THEREFORE, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement
(including the preamble hereto) and not otherwise defined herein have the
meanings specified in the Credit Agreement. All terms used in this Agreement and
not defined herein or in the Credit Agreement have the meanings specified in
Article 9 of the New York UCC (as defined herein) or, when the

context requires, the Uniform Commercial Code as in effect from time to time in
any other applicable jurisdiction.

 

1



--------------------------------------------------------------------------------

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01.

“Borrower” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Claiming Party” has the meaning assigned to such term in Section 5.02.

“Collateral” means the Article 9 Collateral.

“Contributing Party” has the meaning assigned to such term in Section 5.02.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Loan Party, including inventions,
designs, patents, copyrights, licenses, trademarks, trade secrets, confidential
or proprietary technical and business information, know-how, show-how or other
data or information, software and databases and all embodiments or fixations
thereof and related documentation, registrations and franchises, and all
additions, improvements and accessions to, and books and records describing or
used in connection with, any of the foregoing.

“Liberty” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Purchase Money Lenders” means the Lenders having Purchase Money Loans or having
Purchase Money Loan Commitments.

“Purchase Money Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Purchase Money Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (ii) all other monetary

 

2



--------------------------------------------------------------------------------

obligations of the Borrower to any of the Purchase Money Lenders under the
Credit Agreement or any other Loan Document, including obligations to pay fees,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), and (b) the due and punctual
payment or performance of all other obligations of any Loan Party to any
Purchase Money Lender under or pursuant to the Credit Agreement or any other
Loan Document.

“Purchase Money Secured Parties” means (a) the Purchase Money Lenders, (b) the
Administrative Agent, (c) the Collateral Agent, (d) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
in respect of the Purchase Money Loans, (e) each other Person to whom any of the
Purchase Money Obligations is owed and (f) the permitted successors and assigns
of each of the foregoing.

“Satellite Codes” has the meaning assigned to such term in Section 3.03(f).

“Satellite Vendor” means, with respect to any satellite, the prime contractor
and manufacturer of such satellite.

“Security Interest” has the meaning assigned to such term in Section 3.01.

“Subsidiary Guarantors” means (a) the Subsidiaries identified on Schedule I and
(b) each other Subsidiary that becomes a party to this Agreement as a Subsidiary
Guarantor after the Effective Date.

“Term Loan Obligations” means all Obligations other than the Purchase Money
Obligations.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. (a) Each Subsidiary Guarantor unconditionally
guarantees, jointly with the other Subsidiary Guarantors and severally, as a
primary obligor and not merely as a surety, the due and punctual payment of the
Purchase Money Obligations. Each Subsidiary Guarantor further agrees that the
Purchase Money Obligations may be extended, increased or renewed, in whole or in
part, or amended or modified without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension,
increase or renewal, or amendment or modification, of any Purchase Money
Obligation, and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by any Agent or any Purchase
Money Lender in enforcing any rights under this guarantee or any other Loan
Document. Each Subsidiary Guarantor does hereby (i) waive notice of acceptance
of this guarantee; (ii) waive any notices or demands that are not required by
this Agreement or the Credit Agreement, as well as any other notices or demands
that

 

3



--------------------------------------------------------------------------------

may otherwise be imposed by law; (iii) waive any and all rights that such
Subsidiary Guarantor may have under any antideficiency statute or similar
protections; (iv) agree not to assert any defense, right of set off or other
claim which such Subsidiary Guarantor may have against the Borrower; (v) waive
presentment, demand for performance, notice of nonperformance or dishonor,
protest and notice of protest, promptness, diligence in collection and any and
all formalities which otherwise might be legally required to charge such
Subsidiary Guarantor with liability; and (vi) waive and agree not to assert or
take advantage of assertion or claim that the automatic stay provided by 11 U.S.
Code §362 (arising upon the voluntary or involuntary bankruptcy proceeding of
the Borrower) or any other stay or delay provided under any debtor relief law
(whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable to the
Borrower, shall operate or be interpreted to stay, interdict, condition, reduce
or inhibit the ability of the Collateral Agent to enforce any of its rights
which the Collateral Agent may have against such Subsidiary Guarantor pursuant
to this Agreement.

(b) Without limiting the generality of the foregoing, each Subsidiary
Guarantor’s liability shall be extended to all amounts that constitute part of
the Purchase Money Obligations and would be owed by any other Loan Party to any
Agent or Purchase Money Lender under or in respect of the Loan Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Loan
Party.

(c) Each Subsidiary Guarantor, and by its acceptance of this guarantee, each
Agent and each Purchase Money Lender, hereby confirms that it is the intention
of all such Persons that this guarantee and the Purchase Money Obligations of
each Subsidiary Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of Title 11 U.S. Code, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this guarantee and the Purchase Money
Obligations of each Subsidiary Guarantor hereunder. To effectuate the foregoing
intention, the Collateral Agent, on behalf of the Purchase Money Lenders, and
the Subsidiary Guarantors hereby irrevocably agree that the Purchase Money
Obligations of each Subsidiary Guarantor under this guarantee at any time shall
be limited to the maximum amount as will result in the Purchase Money
Obligations of such Subsidiary Guarantor under this guarantee not constituting a
fraudulent conveyance or transfer.

SECTION 2.02. Guarantee of Payment. Each Subsidiary Guarantor further agrees
that its guarantee hereunder constitutes a guarantee of payment when due and not
of collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Purchase Money Obligations or to any balance of any deposit account or
credit on the books of the Collateral Agent or any other Secured Party in favor
of the Borrower or any other Person.

 

4



--------------------------------------------------------------------------------

SECTION 2.03. No Limitations. (a) Except for termination of a Subsidiary
Guarantor’s obligations hereunder as expressly provided in Section 6.13, the
obligations of each Subsidiary Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise of any of the
Purchase Money Obligations, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Purchase Money Obligations or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Subsidiary Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Collateral Agent or any other Purchase Money
Secured Party to assert any claim or demand or to enforce any right or remedy
under the provisions of any Loan Document or otherwise; (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any other Subsidiary Guarantor under this Agreement; (iii) the release of, or
any impairment of or failure to perfect any Lien on or security interest in, any
security held by the Collateral Agent or any other Purchase Money Secured Party
for the Purchase Money Obligations or any of them; (iv) any default, failure or
delay, willful or otherwise, in the performance of the Purchase Money
Obligations; or (v) any other act or omission that may or might in any manner or
to any extent vary the risk of any Subsidiary Guarantor or otherwise operate as
a discharge of any Subsidiary Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of all the Purchase Money Obligations).
Each Subsidiary Guarantor expressly authorizes the Secured Parties to take and
hold security for the payment and performance of the Purchase Money Obligations,
to exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other Subsidiary Guarantors or obligors upon or in respect of
the Purchase Money Obligations, all without affecting the obligations of any
Subsidiary Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Subsidiary Guarantor
waives any defense based on or arising out of any defense of the Borrower or any
other Subsidiary Guarantor or the unenforceability of the Purchase Money
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower or any other Subsidiary Guarantor, other than
the indefeasible payment in full in cash of all the Purchase Money Obligations.
The Collateral Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Purchase Money Obligations,
make any other accommodation with the Borrower or any Subsidiary Guarantor or
exercise any other right or remedy available to them against the Borrower or any
Subsidiary Guarantor, without affecting or impairing in any way the liability of
any Subsidiary Guarantor hereunder except to the extent the Purchase Money
Obligations have been fully and indefeasibly paid in full in cash. To the
fullest extent permitted by applicable law, each Subsidiary Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Subsidiary
Guarantor against the Borrower or any other Subsidiary Guarantor, as the case
may be, or any security. Each Subsidiary Guarantor acknowledges that it will
receive

 

5



--------------------------------------------------------------------------------

substantial direct benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in this Section 2.03 are knowingly
made in contemplation of such benefits.

SECTION 2.04. Reinstatement. Each Subsidiary Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Purchase Money Obligation is
rescinded or must otherwise be restored by the Collateral Agent or any other
Purchase Money Secured Party upon the bankruptcy or reorganization of the
Borrower, any Subsidiary Guarantor or otherwise.

SECTION 2.05. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Purchase Money Secured Party has at law or in equity against any Subsidiary
Guarantor by virtue hereof, upon the failure of the Borrower or any Subsidiary
Guarantor to pay any Purchase Money Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Subsidiary Guarantor hereby promises to and will forthwith pay,
or cause to be paid, to the Collateral Agent for distribution to the applicable
Purchase Money Secured Parties in cash the amount of such unpaid Purchase Money
Obligation. Upon payment by any Subsidiary Guarantor of any sums to the
Collateral Agent as provided above, all rights of such Subsidiary Guarantor
against the Borrower or any other Subsidiary Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subject to Article VI.

SECTION 2.06. Information. Each Subsidiary Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s and each other
Subsidiary Guarantor’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Purchase Money
Obligations and the nature, scope and extent of the risks that such Subsidiary
Guarantor assumes and incurs hereunder, and agrees that none of the Collateral
Agent or the other Purchase Money Secured Parties will have any duty to advise
such Subsidiary Guarantor of information known to it or any of them regarding
such circumstances or risks.

ARTICLE III

Security Interests in Personal Property

SECTION 3.01. Security Interest. (a) As security for the payment in full of the
Purchase Money Obligations, each Loan Party hereby pledges to the Collateral
Agent, its permitted successors and assigns, for the benefit of the Purchase
Money Secured Parties, and hereby grants to the Collateral Agent, its successors
and assigns, for the benefit of the Purchase Money Secured Parties, a security
interest (the “Security Interest”) in all right, title or interest in or to any
and all of the assets and properties of such Loan Party described on Schedule II
attached hereto and made a part hereof, as such Schedule II may be supplemented
or modified from time to time to describe additional assets and properties of
such Loan Party granted to secure such Loan Party’s Purchase

 

6



--------------------------------------------------------------------------------

Money Obligations (collectively, the “Article 9 Collateral”), together with all
books and records pertaining to the Article 9 Collateral, and, to the extent not
otherwise included, all Proceeds and products of the Article 9 Collateral and
all assets and property affixed or appurtenant thereto.

(b) Each Loan Party hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in the proper jurisdictions any initial
financing statements (including, if applicable, fixture filings) with respect to
the Article 9 Collateral or any part thereof and amendments thereto and
continuations thereof that contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment, including (i) statements as to whether such
Loan Party is an organization, the type of organization and any organizational
identification number issued to such Loan Party and (ii) in the case of a
financing statement filed as a fixture filing, a sufficient description of the
real property to which such Article 9 Collateral relates. Each Loan Party agrees
to provide such information to the Collateral Agent promptly upon request.

Each Loan Party also ratifies its authorization for the Collateral Agent to file
in any proper jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Purchase Money Secured Party to, or in any way
alter or modify, any obligation or liability of any Loan Party with respect to
or arising out of the Article 9 Collateral (other than the duties expressly
created hereunder).

SECTION 3.02. Representations and Warranties. The Loan Parties jointly and
severally represent and warrant to the Collateral Agent and the other Purchase
Money Secured Parties that:

(a) Each Loan Party has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent, for
the benefit of the Purchase Money Secured Parties, the Security Interest in such
Article 9 Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other Person other than any consent or approval that has been
obtained.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name and place
of organization of each Loan Party, is correct and complete as of the Effective
Date. The Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations prepared by the Collateral Agent based upon the information
provided to the Collateral Agent in the Perfection Certificate for filing in
each governmental, municipal or other office specified in Schedule 6 to the
Perfection Certificate (or specified by notice from the Borrower to the
Collateral Agent after the Effective Date in the case of filings, recordings or
registrations required by

 

7



--------------------------------------------------------------------------------

Section 5.12 of the Credit Agreement), are all the filings, recordings and
registrations that are necessary to publish notice of, perfect and protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Collateral Agent (for the benefit of the Purchase Money Secured
Parties) in respect of all Article 9 Collateral in which the Security Interest
may be perfected by filing, recording or registration in the United States (or
any political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements.

(c) The Article 9 Collateral is owned by the Loan Parties free and clear of any
Lien, except for Liens created under the Loan Documents and the Permitted Liens.
None of the Loan Parties has filed or consented to the filing of (i) any
financing statement or analogous document under the Uniform Commercial Code or
any other applicable laws covering any Article 9 Collateral or (ii) any
assignment in which any Loan Party assigns any Article 9 Collateral or any
security agreement or similar instrument covering any Article 9 Collateral with
any foreign governmental, municipal or other office, which financing statement
or analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens created under the Loan
Documents and the Permitted Liens.

SECTION 3.03. Covenants. (a) Upon the occurrence and during the continuance of
an Event of Default, each Loan Party shall, upon reasonable request of the
Collateral Agent, promptly prepare and deliver to the Collateral Agent a duly
certified schedule or schedules in form and detail satisfactory to the
Collateral Agent showing the identity, amount and location of any and all
Article 9 Collateral.

(b) Each Loan Party agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements (including, if applicable, fixture filings) or other documents in
connection herewith or therewith.

Without limiting the generality of the foregoing, each Loan Party hereby
authorizes the Collateral Agent, with prompt notice thereof to the Loan Parties,
to supplement this Agreement by supplementing Schedule II or adding additional
schedules hereto to specifically identify any asset or item that may constitute
Article 9 Collateral financed with the proceeds of any Purchase Money Loans;
provided that any Loan Party shall have the right, exercisable within 10 days
after it has been notified by the Collateral Agent of the specific
identification of such additional Article 9 Collateral, to advise the Collateral
Agent in writing of any inaccuracy (i) with respect to such supplement or
additional schedule or (ii) of the representations and warranties made by such
Loan Party hereunder with respect to such Collateral. Each Loan Party agrees
that it will use its reasonable best efforts to take such action as shall be
necessary in order that all

 

8



--------------------------------------------------------------------------------

representations and warranties hereunder shall be true and correct with respect
to such Collateral within 30 days after the date it has been notified by the
Collateral Agent of the specific identification of such Collateral.

(c) At its option, the Collateral Agent may, upon the occurrence and during the
continuance of an Event of Default, discharge past due taxes, assessments,
charges, fees and Liens at any time levied or placed on the Article 9 Collateral
and not permitted pursuant to Section 5.07 or 6.08 of the Credit Agreement, and
may pay for the maintenance and preservation of the Article 9 Collateral to the
extent any Loan Party fails to do so as required by the Credit Agreement or this
Agreement, and each Loan Party jointly and severally agrees to reimburse the
Collateral Agent on demand for any payment made or any expense incurred by the
Collateral Agent pursuant to the foregoing authorization; provided that nothing
in this paragraph shall be interpreted as excusing any Loan Party from the
performance of, or imposing any obligation on the Collateral Agent or any
Purchase Money Secured Party to cure or perform, any covenants or other promises
of any Loan Party with respect to taxes, assessments, charges, fees or Liens and
maintenance as set forth herein or in the other Loan Documents.

(d) Each Loan Party shall remain liable to observe and perform all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Article 9 Collateral, all in
accordance with the terms and conditions thereof.

(e) Each Loan Party irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Loan Party’s true and lawful agent (and attorney-in-fact) for the
purpose, after the occurrence and during the continuance of an Event of Default,
of making, settling and adjusting claims in respect of Article 9 Collateral
under policies of insurance, endorsing the name of such Loan Party on any check,
draft, instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto.
In the event that any Loan Party at any time or times shall fail to obtain or
maintain any of the policies of insurance required by the Credit Agreement or to
pay any premium in whole or part relating thereto, the Collateral Agent may,
without waiving or releasing any obligation or liability of the Loan Parties
hereunder or any Event of Default, in its sole discretion, obtain and maintain
such policies of insurance and pay such premium and take any other actions with
respect thereto as the Collateral Agent deems advisable. All sums disbursed by
the Collateral Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, upon demand, by the Loan Parties to the Collateral Agent and shall
be additional Purchase Money Obligations secured hereby.

(f) Each Loan Party will, and will cause each of the Restricted Subsidiaries to,
at the Loan Parties’ expense, promptly following the request of the Collateral
Agent (which may only be made following the occurrence and during the
continuance of an Event of Default), (i) deliver to the Collateral Agent,
subject to having obtained any consent or approval of, or registration or filing
with, any Governmental

 

9



--------------------------------------------------------------------------------

Authority for such delivery, all access codes, command codes and command
encryption necessary to establish access to and perform tracking, telemetry,
control and monitoring of any Satellite constituting Article 9 Collateral,
including activation and control of any spacecraft subsystems and payload
components and the transponders thereon (such access codes, command codes and
command encryption being collectively referred to as the “Satellite Codes”), in
each case where such Satellite Codes are in possession, or subject to the
control, of the Borrower or any Restricted Subsidiary, (ii) use its reasonable
best efforts to obtain any consent or approval of, or registration or filing
with, any Governmental Authority referred to in clause (i) above or otherwise
required to effect any transfer of operational control over any Satellite and
related technical data (including any license approving the export or re-export
of such Satellite to any Person as designated by the Collateral Agent) and
(iii) deliver to the Collateral Agent written evidence of the issuance of any
such consent, approval, registration or filing once such consent, approval,
registration or filing has been obtained.

(g) Each Loan Party will, and will cause each of the Restricted Subsidiaries to,
at the Loan Parties’ expense, promptly following the request of the Collateral
Agent (which may only be made following the occurrence and during the
continuance of an Event of Default), use its reasonable best efforts to obtain
from each provider (other than the Borrower or any Restricted Subsidiary) of
tracking, telemetry, control and monitoring services for any Satellite
constituting Article 9 Collateral, an agreement of such provider with the
Collateral Agent (i) to deliver to the Collateral Agent, promptly following
notification by the Collateral Agent that an Event of Default has occurred and
is continuing, subject to having obtained any consent or approval of, or
registration or filing with, any Governmental Authority for such delivery, all
Satellite Codes in possession, or subject to the control, of such provider and,
following delivery thereof, not change any such Satellite Codes without promptly
furnishing to the Collateral Agent the new Satellite Codes, (ii) to use its
reasonable best efforts, upon notification by the Collateral Agent that an Event
of Default has occurred and is continuing, to obtain any consent or approval of,
or registration or filing with, any Governmental Authority referred to in clause
(i) above or otherwise required to effect any transfer of operational control
over any Satellite for which such provider is providing any of the
abovementioned services and related technical data and (iii) to deliver to the
Collateral Agent written evidence of the issuance of any such consent, approval,
registration or filing once such consent, approval, registration or filing has
been obtained. If, notwithstanding the Loan Parties’ and the Restricted
Subsidiaries’ having used their reasonable best efforts to obtain the agreements
referred to in this paragraph, any such agreement shall not have been so
obtained, each Loan Party shall, and shall cause the Restricted Subsidiaries to,
instruct each such provider of tracking, telemetry, control and monitoring
services (and each manufacturer of any Satellite that has not yet been launched)
to cooperate in providing the Satellite Codes, consents, approvals,
registrations and filings referred to in this paragraph.

(h) In the event that the United States signs and ratifies the Protocol on Space
Assets to the Capetown Convention on Mobile Equipment, then each Loan Party
shall ensure that any international interests (as defined in such Convention)
with respect to space assets (as defined in such Protocol) constituting Article
9 Collateral are properly

 

10



--------------------------------------------------------------------------------

registered with the international registry referred to therein and shall
otherwise take all actions reasonably requested by the Collateral Agent to
ensure that the security interest of the Collateral Agent is fully perfected and
protected under such Protocol and such Convention.

(i) No Loan Party shall sell, lease, transfer or otherwise dispose of all or any
part of any Article 9 Collateral without the prior written consent of the
Collateral Agent, which consent shall not be unreasonably withheld.

ARTICLE IV

Remedies

SECTION 4.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Loan Party agrees to deliver, on
demand, each item of Article 9 Collateral to the Collateral Agent or any Person
designated by the Collateral Agent, and it is agreed that the Collateral Agent
shall have the right to, with or without legal process and with or without prior
notice or demand for performance, to take possession of the Article 9 Collateral
and without liability for trespass to enter any premises where the Article 9
Collateral may be located for the purpose of taking possession of or removing
the Article 9 Collateral and, generally, to exercise any and all rights afforded
to a secured party under the Uniform Commercial Code or other applicable law.
Without limiting the generality of the foregoing, each Loan Party agrees that
the Collateral Agent shall have the right, subject to the mandatory requirements
of applicable law, to sell or otherwise dispose of all or any part of the
Article 9 Collateral at a public or private sale, for cash, upon credit or for
future delivery as the Collateral Agent shall deem appropriate. Each such
purchaser at any sale of Article 9 Collateral shall hold the property sold
absolutely, free from any claim or right on the part of any Loan Party, and each
Loan Party hereby waives (to the extent permitted by law) all rights of
redemption, stay and appraisal which such Loan Party now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted.

The Collateral Agent shall give the applicable Loan Parties 10 days’ written
notice (which each Loan Party agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Article 9 Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale. Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Collateral Agent may fix and
state in the notice (if any) of such sale. At any such sale, the Article 9
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Article 9 Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Article 9 Collateral shall have been
given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and

 

11



--------------------------------------------------------------------------------

such sale may, without further notice, be made at the time and place to which
the same was so adjourned. In case any sale of all or any part of the Article 9
Collateral is made on credit or for future delivery, the Article 9 Collateral so
sold may be retained by the Collateral Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Collateral Agent and the other Purchase
Money Secured Parties shall not incur any liability in case any such purchaser
or purchasers shall fail to take up and pay for the Article 9 Collateral so sold
and, in case of any such failure, such Article 9 Collateral may be sold again
upon like notice. At any public (or, to the extent permitted by law, private)
sale made pursuant to this Agreement, any Purchase Money Secured Party may bid
for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Loan Party (all said
rights being also hereby waived and released to the extent permitted by law),
the Article 9 Collateral or any part thereof offered for sale and may make
payment on account thereof by using any claim then due and payable to such
Purchase Money Secured Party from any Loan Party as a credit against the
purchase price, and such Purchase Money Secured Party may, upon compliance with
the terms of sale, hold, retain and dispose of such property without further
accountability to any Loan Party therefor. For purposes hereof, a written
agreement to purchase the Article 9 Collateral or any portion thereof shall be
treated as a sale thereof; the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and no Loan Party shall be entitled to the
return of the Article 9 Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Collateral Agent shall have entered into
such an agreement all Events of Default shall have been remedied and the
Purchase Money Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Collateral Agent may proceed by a
suit or suits at law or in equity to foreclose this Agreement and to sell the
Article 9 Collateral or any portion thereof pursuant to a judgment or decree of
a court or courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 4.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

The Collateral Agent acknowledges that the exercise of its rights and remedies
hereunder, including the rights set forth in this Section 4.01, may require
prior approval of, or notice to, the FCC pursuant to the Communications Act of
1934, as amended, and the regulations promulgated thereunder.

SECTION 4.02. Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection or sale of Article 9 Collateral as follows:

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
in connection with such collection or sale or otherwise in connection with this
Agreement, any other Loan Document or any of the Purchase Money Obligations,
including all court costs and the reasonable fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Collateral Agent
hereunder or under any other Loan Document on behalf of any Loan Party and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;

 

12



--------------------------------------------------------------------------------

SECOND, to the payment in full of the Purchase Money Obligations (the amounts so
applied to be distributed among the Purchase Money Secured Parties pro rata in
accordance with the amounts of the Purchase Money Obligations owed to them on
the date of any such distribution); and

THIRD, to the Loan Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Article 9 Collateral by the Collateral Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Collateral Agent or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Article 9 Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

SECTION 4.03. Grant of License to Use Intellectual Property. Solely for the
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Agreement at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies, each Loan Party hereby grants to the
Collateral Agent an irrevocable (except upon the indefeasible payment in full in
cash of all the Purchase Money Obligations), nonexclusive license (exercisable
without payment of royalty or

other compensation to the Loan Parties) to use, license or sublicense
Intellectual Property of such Loan Party that is necessary for the operation,
maintenance or use of the Article 9 Collateral now or hereafter owned by such
Loan Party, and wherever the same may be located, and including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Collateral Agent
may be exercised, at the option of the Collateral Agent, only upon the
occurrence and during the continuation of an Event of Default as part of the
Collateral Agent’s exercise of remedies hereunder.

ARTICLE V

Indemnity, Subrogation and Subordination

SECTION 5.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Subsidiary Guarantors may have under applicable
law (but subject to Section 5.03), the Borrower agrees that (a) in the event a
payment of an obligation shall be made by any Subsidiary Guarantor under this
Agreement, the Borrower shall indemnify such Subsidiary Guarantor for the full
amount of such payment and such Subsidiary Guarantor shall be subrogated to the
rights of the Person to whom such payment shall have been made to the extent of
such payment and (b) in the event any assets of any Subsidiary Guarantor shall
be sold pursuant to this Agreement or any other Security Document to satisfy in
whole or in part an obligation owed to any Secured Party, the Borrower shall
indemnify such Subsidiary Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

 

13



--------------------------------------------------------------------------------

SECTION 5.02. Contribution and Subrogation. Each Subsidiary Guarantor (a
“Contributing Party”) agrees (subject to Section 5.03) that, in the event a
payment shall be made by any other Subsidiary Guarantor hereunder in respect of
any Obligation or assets of any other Subsidiary Guarantor shall be sold
pursuant to any Security Document to satisfy any Purchase Money Obligation
(other, in each case, than a Purchase Money Obligation for the incurrence of
which such other Subsidiary Guarantor received fair and adequate consideration)
and such other Subsidiary Guarantor (the “Claiming Party”) shall not have been
fully indemnified by the Borrower as provided in Section 5.01, the Contributing
Party shall indemnify the Claiming Party in an amount equal to the amount of
such payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Subsidiary
Guarantors on the date hereof (or, in the case of any Subsidiary Guarantor
becoming a party hereto pursuant to Section 6.14, the date of the supplement
hereto executed and delivered by such Subsidiary Guarantor). Any Contributing
Party making any payment to a Claiming Party pursuant to this Section 5.02 shall
be subrogated to the rights of such Claiming Party under Section 5.01 to the
extent of such payment.

SECTION 5.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Subsidiary Guarantors under Sections 5.01 and
5.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Purchase Money Obligations. No failure on the
part of any Subsidiary Guarantor to make the payments required by Sections 5.01
and 5.02 (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of any Subsidiary
Guarantor with respect to its Purchase Money Obligations hereunder, and each
Subsidiary Guarantor shall remain liable for the full amount of the obligations
of such Subsidiary Guarantor hereunder.

(b) Each Subsidiary Guarantor hereby agrees that all Indebtedness and other
monetary obligations owed to it by Borrower, any other Subsidiary Guarantor or
any other Subsidiary shall be fully subordinated to the indefeasible payment in
full in cash of the Purchase Money Obligations.

ARTICLE VI

Miscellaneous

SECTION 6.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it in care of the Borrower as
provided in Section 9.01 of the Credit Agreement.

 

14



--------------------------------------------------------------------------------

SECTION 6.02. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent or any other Secured Party in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent, the Administrative Agent and the other
Purchase Money Secured Parties hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 6.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Collateral Agent, any Purchase Money Lender or any other Person
may have had notice or knowledge of such Default at the time. No notice or
demand on any Loan Party in any case shall entitle any Loan Party to any other
or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement.

SECTION 6.03. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.03 of
the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Loan Party jointly and severally agrees to indemnify the
Collateral Agent and the other Indemnitees (as defined in Section 9.03(b) of the
Credit Agreement) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of counsel, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement or (ii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing or to the Article 9 Collateral, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto and
whether or not such claim, litigation, investigation or proceeding is brought by
any Loan Party or any of its Affiliates or a third party; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee. To
the extent permitted by applicable law, none of the Loan Parties shall assert,
and each Loan Party hereby waives, any claim against the Collateral Agent or any
other Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection

 

15



--------------------------------------------------------------------------------

with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof.

(c) Any such amounts payable as provided hereunder shall be additional Purchase
Money Obligations secured hereby and by the other Security Documents securing
the Purchase Money Obligations. The provisions of this Section 6.03 shall
survive and remain in full force and effect regardless of the termination of
this Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Purchase Money Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the Collateral
Agent or any other Purchase Money Secured Party. All amounts due under this
Section 6.03 shall be payable promptly after written demand therefor.

SECTION 6.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Loan Party or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 6.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein or in any other Loan Document or
in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto or thereto and shall survive
the execution and delivery of this Agreement and any other Loan Document and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Collateral Agent or any
other Secured Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under any Loan Document is outstanding and unpaid.

SECTION 6.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Loan Party and the Collateral Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Collateral Agent and the other Purchase Money
Secured Parties and their respective successors and assigns, except that no Loan
Party shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein or in the Article 9 Collateral (and any such
assignment or

 

16



--------------------------------------------------------------------------------

transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement. This Agreement shall be construed as a separate agreement
with respect to each Loan Party and may be amended, modified, supplemented,
waived or released with respect to any Loan Party without the approval of any
other Loan Party and without affecting the obligations of any other Loan Party
hereunder.

SECTION 6.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular

jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 6.08. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Agent, each Purchase Money Lender and each of their
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final and in whatever
currency denominated) at any time held and other obligations at any time owing
by such Agent, Purchase Money Lender or Affiliate to or for the credit or the
account of the Subsidiary Guarantors against any overdue obligations of such
Subsidiary Guarantor now or hereafter existing under this Agreement or any other
Loan Document that are held by such Agent or Purchase Money Lender, irrespective
of whether or not such Agent or Purchase Money Lender shall have made any demand
under this Agreement or such other Loan Document. The rights of each Purchase
Money Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Agent or Purchase Money Lender may
have.

SECTION 6.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

(b) Each of the Loan Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Collateral Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party, or its properties in the courts of any jurisdiction.

 

17



--------------------------------------------------------------------------------

(c) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 6.09. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 6.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.10.

SECTION 6.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 6.12. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Article 9 Collateral and all obligations of each Loan Party hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Purchase Money Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Purchase
Money Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or

 

18



--------------------------------------------------------------------------------

departure from any guarantee, securing or guaranteeing all or any of the
Purchase Money Obligations, or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party in respect
of the Obligations or this Agreement.

SECTION 6.13. Termination or Release. (a) This Agreement, the Guarantees made
herein, the Security Interest and all other security interests granted hereby
shall terminate when all the Obligations (other than, with respect to the
termination of the Security Interest and all other security interests granted
hereby only, any Obligations that consists solely of contingent obligations)
have been indefeasibly paid in full and the Lenders have no further commitment
to lend under the Credit Agreement. In connection with any termination pursuant
to this paragraph, the Collateral Agent shall execute and deliver to any
Subsidiary Guarantor, at such Subsidiary Guarantor’s expense, all Uniform
Commercial Code termination statements and any other documents that such
Subsidiary Guarantor shall reasonably request to evidence such termination. Any
execution and delivery of documents pursuant to this Section 6.13 shall be
without recourse to, or representation of warranty by, the Collateral Agent or
any other Secured Party.

(b) Release of any Subsidiary Guarantor from its obligations hereunder and of
the Security Interest in any Article 9 Collateral shall be governed by
Section 9.13 of the Credit Agreement.

SECTION 6.14. Additional Subsidiaries. Pursuant to Section 5.11 of the Credit
Agreement, certain Subsidiaries not originally parties hereto may be required
from time to time to enter in this Agreement as Subsidiary Guarantors. Upon
execution and delivery by the Collateral Agent and a Subsidiary of an instrument
in the form of Exhibit I hereto, such Subsidiary shall become a Subsidiary
Guarantor hereunder with the same force and effect as if originally named as a
Subsidiary Guarantor herein. The execution and delivery of any such instrument
shall not require the consent of any other Loan Party hereunder. The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Agreement.

SECTION 6.15. Collateral Agent Appointed Attorney-in-Fact. Each Loan Party
hereby appoints the Collateral Agent the attorney-in-fact of such Loan Party for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
or advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, but only upon the occurrence and
during the continuance of an Event of Default, with full power of substitution
either in the Collateral Agent’s name or in the name of such Loan Party (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Article 9
Collateral or any part thereof; (b) to demand, collect, receive payment of, give
receipt for and give discharges and releases of all or any of the Article 9
Collateral; (c) to sign the name of any Loan Party on any invoice or bill of
lading relating to any of the

 

19



--------------------------------------------------------------------------------

Article 9 Collateral; (d) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Article 9 Collateral or to
enforce any rights in respect of any Article 9 Collateral; (e) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Article 9 Collateral; and (f) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Article 9 Collateral, and to do all other acts and things
necessary to carry out the purposes of this Agreement, as fully and completely
as though the Collateral Agent were the absolute owner of the Article 9
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Article 9 Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Collateral Agent and the other Purchase Money Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Loan Party for any
act or failure to act hereunder, except for their own gross negligence, bad
faith or willful misconduct.

SECTION 6.16. Specific Performance. The parties agree that irreparable damage
would occur and that the Purchase Money Lenders and the other Purchase Money
Secured Parties would not have any adequate remedy at law in the event that any
provision of Sections 3.03(f), 3.03(g) and 3.03(h) were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the Administrative Agent and the Required Lenders shall
be entitled to an injunction or injunctions to prevent breaches of such Sections
by any Loan Party and to enforce specifically the terms and provisions of this
Agreement in any court referred to in Section 6.09(b), this being in addition to
any other remedy to which they are entitled at law or in equity. Each Loan Party
hereby irrevocably waives any defense based on the adequacy of a remedy at law
and any other defense that might be asserted to bar the remedy of specific
performance referred to in the immediately preceding sentence that may be
brought by the Administrative Agent or the Required Lenders.

SECTION 6.17. Amendment and Restatement of Existing Agreement. This Agreement
shall amend and restate the Existing Agreement. Each Loan Party who has provided
a guarantee or granted to the Collateral Agent a security interest in any of the
Article 9 Collateral pursuant to the Existing Agreement and the Collateral Agent
intend that this Agreement shall not cause a novation of any of such guarantee
or such grants of security interests or the obligations of such Loan Party under
the Existing Agreement, nor shall it extinguish, terminate or impair such Loan
Party’s guarantee, grant of security interests or obligations or the rights or
remedies of the Purchase Money Secured Parties under the Existing Agreement or
any other Collateral Agreement; provided that all such guarantees, grants of
security interests, obligations, rights and remedies shall be on the terms and
conditions of, and as set forth in, this Agreement, the Credit Agreement and the
other Loan Documents. In addition, this Agreement shall not release, limit or
impair in any way the priority of any security interests held by the

 

20



--------------------------------------------------------------------------------

Collateral Agent for the benefit of the Purchase Money Secured Parties in any
assets of the Loan Parties arising under the Existing Agreement or any other
Collateral Agreement.

(Remainder of page intentionally left blank.)

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

SIRIUS XM RADIO INC., by    /s/ Patrick Donnelly   Name:   Patrick Donnelly  
Title:   Executive Vice President, General Counsel and Secretary

 

22



--------------------------------------------------------------------------------

LIBERTY MEDIA CORPORATION, as Collateral Agent, by    /s/ David Flowers   Name:
  David Flowers   Title:   SVP and Treasurer

 

23



--------------------------------------------------------------------------------

Schedule I

to the Supplement No      to the

Guarantee and

Collateral Agreement

SUBSIDIARY GUARANTOR

SIGNATURE PAGE TO

THE GUARANTEE AND

COLLATERAL AGREEMENT

 

SATELLITE CD RADIO, INC., by    /s/ Patrick Donnelly   Name:   Patrick Donnelly
  Title:   Secretary

 

24



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTOR

SIGNATURE PAGE TO

THE GUARANTEE AND

COLLATERAL AGREEMENT

 

SIRIUS ASSET MANAGEMENT COMPANY LLC by    /s/ Patrick Donnelly   Name:   Patrick
Donnelly   Title:   Secretary

 

25